Exhibit 10.1

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (this “Agreement”) is entered into as of
October 7, 2014 (the “Effective Date”) by and between (a) Richard Johnson
(“Johnson”), (b) Peter Bianchi (“Bianchi”), and (c) Unique Growing Solutions,
Inc. (formerly known as Alternative Energy and Environmental Solutions, Inc.), a
Nevada corporation (the “Company”). Collectively, Johnson, Bianchi, and the
Company shall be referred to as the “Parties” and individually each shall be
referred to as a “Party”.

 

BACKGROUND

 

WHEREAS, Johnson is a member of the Company’s Board of Directors (the “Board”);

 

WHEREAS, Johnson is the Company’s sole officer;

 

WHEREAS, Johnson owns 25 million shares of the Company’s common stock which
amounts to control of 58% of the Company’s shares of common stock outstanding
(“Johnson’s Shares”);

 

WHEREAS, Bianchi is a member of the Board;

 

WHEREAS, Johnson and the Company disagree on the future direction of the
Company;

 

WHEREAS, Johnson would like a business he operates to be a sales and leasing
concern catering to the greenhouse agricultural industry focusing on the organic
and natural food industry as well as the emerging cannabis sector;

 

WHEREAS, the Company does not agree this should be the business plan of the
Company; and

 

WHEREAS, Johnson and Bianchi wish to separate themselves from the Company.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Parties hereby agree as follows:

 

AGREED TERMS

 

  1. Resignation of Johnson. On the Effective Date, Johnson will submit to the
Company, and the Company will accept, a letter of resignation, in which Johnson
resigns, effective immediately, as a member of the Board and as the sole officer
of the Company.





 



 





 

2.Resignation of Bianchi. On the Effective Date, Bianchi will submit to the
Company, and the Company will accept, a letter of resignation, in which Bianchi
resigns, effective immediately, as a member of the Board.

 

  3. Cancellation of Johnson’s Shares. On the Effective Date, Johnson will
return any physical share certificates evidencing Johnson’s Shares to the
Company so that the Company may cancel Johnson’s Shares.



 

  4. Preferred Shares Will Not Be Issued to Johnson. Notwithstanding the terms
of the employment agreement signed by Johnson and the Company on August 1, 2014,
Mr. Johnson will not be issued any shares of preferred stock once one or more
Certificates of Designations, Preferences, and Rights of Preferred Stock is
filed with the State of Nevada.



 



  5. Two Months’ Salary to be Paid to Johnson. The Company will pay Johnson
Forty Thousand dollars ($40,000) as provided herein. This sum represents
Johnson’s salary for the two months he was the sole officer of the Company.

 



  6. One-Time Consulting Fee to be Paid to Johnson. The Company will pay Johnson
a one-time consulting fee of Twelve Thousand dollars ($12,000) as provide
herein. The total sum that the Company will pay to Johnson is Fifty Two Thousand
dollars ($52,000) (the “Settlement Payment”). The Settlement Payment shall be
paid by wire from the Company to Johnson not later than three business days
after the Effective Date.

 



  7. Issuance of 100,000 Shares of Company Stock to Johnson. Not later than
three business days after the Effective Date, the Company shall instruct its
transfer agent to issue 100,000 shares of the Company’s common stock to Johnson
(the “Initial Issuance”).

 

  8. Issuance of Additional 100,000 Shares of Company Stock to Johnson. In the
event that the Company completes the acquisition of a food company to which
Johnson introduced the Company, the Company shall instruct its transfer agent to
issue 100,000 shares of the Company’s common stock to Johnson on the date such
acquisition is completed (the “Second Issuance”). For the sake of clarity, the
Second Issuance, if issued, shall be in addition to the Initial Issuance.



 

2

 



 

9.Renaming of Company. Not later than three business days after the Company’s
transfer agent confirms to the Company that Johnson’s Shares have been
cancelled, the Company shall file a Certificate of Amendment to its Articles of
Incorporation with the State of Nevada changing its name from Unique Growing
Solutions, Inc. to another name. The Company shall notify the other Parties of
the new name of the Company not later than three business days after the Company
files the Certificate of Amendment to its Articles of Incorporation with the
State of Nevada. For the sake of clarity, the filing of this Certificate of
Amendment will insure that the Company does not stop Johnson from utilizing the
name “Unique Growing Solutions, Inc.” as the name of an entity Johnson operates
in the future.      10.Stock Purchase Agreements and Warrant Purchase Agreements
Null and Void. Johnson understands that any Stock Purchase Agreements between a
shareholder of the Company and any of the following people or entities and
Warrant Purchase Agreements between a warrant holder of the Company and any of
the following people or entities, whether or not signed by one or both parties
to such Stock Purchase Agreements or Warrant Purchase Agreements, are hereby
null and void: Johnson, Artesian Ventures, Jesse F. Ortega, Chris Johnson, Blake
Johnson, and Sabrina Johnson.      11.Non-Compete. For twelve months following
the Effective Date, the Company agrees to not start a new entity that operates
as a sale and leasing concern catering to the greenhouse agricultural industry
focusing on the organic and natural food industry as well as the emerging
cannabis sector.      12.Restricted Securities and Transfer Restrictions.
Johnson understands that the shares of the Company’s common stock issued
pursuant to the Initial Issuance and, if applicable, the Second Issuance, are
characterized as “restricted securities” under the Securities Act of 1933, as
amended (the “Securities Act”), inasmuch as this Agreement contemplates that the
Initial Issuance and, if applicable, the Second Issuance, would be transactions
not involving a public offering. The Initial Issuance and, if applicable, the
Second Issuance, are being effected in reliance upon an exemption from
registration afforded under Section 4(2) of the Securities Act, and, as such,
the shares of the Company’s common stock issued pursuant to the Initial Issuance
and, if applicable, the Second Issuance will bear a restrictive legend. Johnson
acknowledges that the shares of the Company’s common stock issued pursuant to
the Initial Issuance and, if applicable, the Second Issuance may not be resold
without registration under the Securities Act or the existence of an exemption
therefrom or in a transaction not subject thereto. Johnson represents that he is
familiar with Rule 144 promulgated by the Securities and Exchange Commission
pursuant to the Securities Act, as presently in effect, and understands the
resale limitations imposed thereby and by the Securities Act.

 



3

 



 

 13.Taxes. Johnson shall be solely responsible for, and is legally bound to make
payment of, any taxes determined to be due and owing (including penalties and
interest related thereto) by him to any federal, state, local, or regional
taxing authority as a result of the Settlement Payment and/or the Initial
Issuance and, if applicable, the Second Issuance. Johnson understands that the
Company has not made, and it does not rely upon, any representations regarding
the tax treatment of the sums paid pursuant to this Agreement. Moreover, Johnson
agrees to indemnify and hold the Company harmless in the event that any
governmental taxing authority asserts against the Company any claim for unpaid
taxes, failure to withhold taxes, penalties, or interest based upon the payment
of the Settlement Payment and/or the Initial Issuance and, if applicable, the
Second Issuance.    14.Mutual Release. Johnson and Bianchi on behalf of
themselves and all persons acting by, through, under, or in concert with Johnson
and Bianchi, and the Company, on behalf of itself, its predecessors, successors,
direct and indirect parent companies, direct and indirect subsidiary companies,
companies under common control with any of the foregoing, affiliates and
assigns, and its and their past, present, and future officers, directors,
shareholders, interest holders, members, partners, attorneys, agents, employees,
managers, representatives, assigns, and successors in interest, and all persons
acting by, through, under, or in concert with the Company, and each of them,
hereby release and discharge the other Parties, together with all persons acting
by, through, under, or in concert with Johnson and Bianchi, and together with
the Company’s predecessors, successors, direct and indirect parent companies,
direct and indirect subsidiary companies, companies under common control with
any of the foregoing, affiliates and assigns and its and their past, present,
and future officers, directors, shareholders, interest holders, members,
partners, attorneys, agents, employees, managers, representatives, assigns and
successors in interest, and all persons acting by, through, under or in concert
with the Company, and each of them, from all known and unknown charges,
complaints, claims, grievances, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts, penalties, fees, wages, medical costs, pain and suffering,
mental anguish, emotional distress, expenses (including attorneys’ fees and
costs actually incurred), and punitive damages, of any nature whatsoever, known
or unknown, which any Party has, or may have had, against any other Party,
whether or not apparent or yet to be discovered, or which may hereafter develop,
for any acts or omissions related to or arising from:

 



4

 

 



   a.The dispute between Johnson and the Company as to Johnson wanting to
operate a business as a sales and leasing concern catering to the greenhouse
agricultural industry focusing on the organic and natural food industry as well
as the emerging cannabis sector (the “Dispute”);          b.an agreement between
the Company and any other Party;          c.any other matter between the Company
and any other Party; and/or          d.any claims under federal, state, or local
law, rule or regulation.          This Agreement resolves any claim for relief
that is, or could have been alleged, no matter how characterized, including,
without limitation, compensatory damages, damages for breach of contract, bad
faith damages, reliance damages, liquidated damages, damages for humiliation and
embarrassment, punitive damages, costs and attorneys’ fees related to or arising
from the Dispute.         15.No Outstanding or Known Future Claims/Causes of
Action by the Company. The Company affirms that it has not filed with any
governmental agency or courts any type of action or report against any other
Party, and currently knows of no existing act or omission by any other Party
that may constitute a claim or liability excluded from the release in paragraph
14 above.

 



5

 



 

  16.No Outstanding or Known Future Claims/Causes of Action by Johnson and
Bianchi Against the Company. Johnson and Bianchi affirm that they have not filed
with any governmental agency or courts any type of action or report against the
Company, and currently knows of no existing act or omission by the Company that
may constitute a claim or liability excluded from the release in paragraph 14
above.        17.Acknowledgment of Settlement by the Company. The Company, as
broadly described in paragraph 14 above, acknowledges that (i) the consideration
set forth in this Agreement, which includes, but is not limited to, the
Settlement Payment and the Initial Issuance and, if applicable, the Second
Issuance, is in full settlement of all claims or losses of whatsoever kind or
character that they have, or may ever have had, against any other Party, as
broadly described in paragraph 14 above, including by reason of the Dispute and
(ii) by signing this Agreement, and accepting the consideration provided herein
and the benefits of it, they are giving up forever any right to seek further
monetary or other relief from any other Party, as broadly described in paragraph
14 above, for any acts or omissions up to and including the Effective Date,
including, without limitation, the Dispute.        18.Acknowledgment of
Settlement by Johnson and Bianchi. Johnson and Bianchi, as broadly described in
paragraph 14 above, acknowledge that (i) the consideration set forth in this
Agreement, which includes, but is not limited to, the Settlement Payment and the
Initial Issuance and, if applicable, the Second Issuance, is in full settlement
of all claims or losses of whatsoever kind or character that they have, or may
ever have had, against the Company, as broadly described in paragraph 14 above,
including by reason of the Dispute and (ii) by signing this Agreement, and
accepting the consideration provided herein and the benefits of it, they are
giving up forever any right to seek further monetary or other relief from the
Company, as broadly described in paragraph 14 above, for any acts or omissions
up to and including the Effective Date, including, without limitation, the
Dispute.      



 

6

 



 

  19.No Admission of Liability. The Parties acknowledge that the payment of the
Settlement Payment and the Initial Issuance and, if applicable, the Second
Issuance is not, and may not be construed as, an admission of liability by the
Company and is not to be construed as an admission that the Company engaged in
any wrongful, tortious or unlawful activity. The Company specifically disclaims
and denies (a) any liability to any other Party and (b) engaging in any
wrongful, tortious or unlawful activity        20.Non-Disparagement. The Parties
agree that, unless required to do so by legal process, Johnson and Bianchi and
the Company’s officers and directors will not make any disparaging statements or
representations, either directly or indirectly, whether orally or in writing, by
word or gesture, to any person whatsoever, about any other Party or their:     
   a.spouse, attorneys or representatives; or          b.the Company’s
affiliates, or any of its directors, officers, employees, attorneys, agents or
representatives.           For purposes of this paragraph, a disparaging
statement or representation is any communication which, if publicized to
another, would cause or tend to cause the recipient of the communication to
question the business condition, integrity, competence, good character or
product quality of the person or entity to whom the communication relates.      
  21.Agreement is Legally Binding. The Parties intend this Agreement to be
legally binding upon and shall inure to the benefit of each of them and their
respective successors, assigns, executors, administrators, heirs and estates.
Moreover, the persons and entities referred to in paragraph 14 above, but not a
Party, are third-party beneficiaries of this Agreement.         22.Entire
Agreement. The recitals set forth at the beginning of this Agreement are
incorporated by reference and made a part of this Agreement. This Agreement
constitutes the entire agreement and understanding of the Parties and supersedes
all prior negotiations and/or agreements, proposed or otherwise, written or
oral, concerning the subject matter hereof. Furthermore, no modification of this
Agreement shall be binding unless in writing and signed by each of the parties
hereto.      



 

7

 



 

  23.New or Different Facts: No Effect. Except as provided herein, this
Agreement shall be, and remain, in effect despite any alleged breach of this
Agreement or the discovery or existence of any new or additional fact, or any
fact different from that which any Party now knows or believes to be true.
Notwithstanding the foregoing, nothing in this Agreement shall be construed as,
or constitute, a release of any Party’s rights to enforce the terms of this
Agreement.        24.Interpretation. Should any provision of this Agreement be
declared or be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement. The headings within this Agreement are purely for convenience
and are not to be used as an aid in interpretation. Moreover, this Agreement
shall not be construed against any Party as the author or drafter of the
Agreement.        25.Business Days. The term “business day” shall mean days that
the New York Stock Exchange is open for trading for three or more hours. Time
periods shall be determined as if the relevant action, calculation, or time
period were occurring in New York City.        26.Notices. Each Party shall
deliver all notices, requests, consents, claims, demands, waivers and other
communications under this Agreement (each, a “Notice”) in writing and addressed
to any other Party at its address set out below (or to any other address that
the receiving Party may designate from time to time in accordance with this
section). Each Party shall deliver all Notices by personal delivery, nationally
recognized overnight courier (with all fees prepaid), facsimile or e-mail (with
confirmation of transmission) or certified or registered mail (in each case,
return receipt requested, postage prepaid). Except as otherwise provided in this
Agreement, a Notice is effective only (a) upon receipt by the receiving party
and (b) if the party giving the Notice has complied with the requirements of
this paragraph 26.      

 



8

 



 

   a.If to Johnson:           



Richard Johnson


10777 Westheimer Road, Suite 116
Houston, TX 77042


Email Address: rmjco13@gmail.com

         b.If to Bianchi:           

Peter Bianchi


[INSERT ADDRESS]



Email Address: peteruus1@yahoo.com

         c.If to the Company:           



[COMPANY NAME TO BE DETERMINED AFTER FILING OF CERTIFICATE OF AMENDMENT]


100 Europa Drive



Chapel Hill, NC 27517



Attn: Pete Coker



Email Address: pcoker@tryoncapital.com



 

With a copy to (which copy shall not constitute notice):

 

Szaferman Lakind Blumstein & Blader, PC



101 Grovers Mill Road, Suite 200



Lawrenceville, NJ 08648

Attn: Gregg E. Jaclin, Esq.
gjaclin@szaferman.com

     

 



9

 



 

  27.Governing Law and Choice of Forum. This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
principles of conflicts of laws. Any action brought by the Company against any
other Party or brought by Johnson or Bianchi against the Company concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of Nevada or in the federal courts located in the state of Nevada. The
Parties hereby irrevocably waive any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Parties executing
this Agreement agree to submit to the in personam jurisdiction of such courts
and hereby irrevocably waive trial by jury. The prevailing Party shall be
entitled to recover from any other Party its reasonable attorney’s fees and
costs. Each Party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law.        28.Reliance on Own Counsel.
In entering into this Agreement, the Parties acknowledge that they have relied
upon the legal advice of their respective attorneys, who are the attorneys of
their own choosing, that such terms are fully understood and voluntarily
accepted by them, and that, other than the consideration set forth herein, no
promises or representations of any kind have been made to them by any other
Party. The Parties represent and acknowledge that in executing this Agreement
they did not rely, and have not relied, upon any representation or statement,
whether oral or written, made by any other Party or by that other Party’s
agents, representatives or attorneys with regard to the subject matter, basis or
effect of this Agreement or otherwise.        29.Counterparts. This Agreement
may be executed by the Parties in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.        30.Authority to Execute Agreement. By signing below, the
Company warrants and represents that the person signing this Agreement on its
behalf has the authority to bind the Company and that the Company's execution of
this Agreement is not in violation of any by-law, covenants and/or other
restrictions.      



 

10

 



 



READ THE FOREGOING DOCUMENT CAREFULLY. IT INCLUDES A RELEASE OF KNOWN AND
UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, and intending to be legally bound, each of the Parties
hereto has caused this Agreement to be executed as of the Effective Date.

 

 

  RICHARD JOHNSON       /S/ RICHARD JOHNSON       PETER BIANCHI       /S/ PETER
BIANCHI      

UNIQUE GROWING SOLUTIONS, INC.

(formerly known as Alternative Energy and

Environmental Solutions, Inc.)

          By: /s/ PETE COKER   PETE COKER    Title: Director



 

 

11

 

